EXHIBIT 4.4 Amendment No. 2 to Gilat Satellite Networks Ltd. 2008 Share Incentive Plan (the “Plan”) Dated April 7, 2016 The terms of the Plan are hereby revised as follows: · In Section 6(a) of the Plan, the first sentence is hereby deleted and replaced by the following wording: “Subject to the provisions of Section 6(b), the maximum number of Ordinary Shares that may be issued under the Plan is 5,030,000 (five million and thirty thousand) in a fungible pool of Ordinary Shares”. · All other terms shall remain unchanged.
